Title: To Alexander Hamilton from William S. Smith, 12 July 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            12th. Regt. on the Bronks July 12th. 1799.
          
          As the assistant Adjutant General has made some observations, under date of the 5th. inst. on the return I had the honor of making to you of the 1st. and may have made a similar personal communication to you—I take the liberty of enclosing for your perusal under a flying seal, my answer to him which I doubt not to your mind will be sufficiently explanatory & satisfactory.
          I have the honor to be Sir Your most Obedt. Humble Sert.
          
            W. S. Smith
          
        